Opinion issued December 31, 2013




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-13-00852-CR
                            ———————————
                 JORGE VENUSTIANO PORRAS, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee



                    On Appeal from the 185th District Court
                            Harris County, Texas
                        Trial Court Cause No. 818904


                MEMORANDUM OPINION ON REHEARING

      We originally issued our memorandum opinion in this appeal on

December 3, 2013. Appellant, Jorge Venustiano Porras, has filed a motion for

rehearing.   We deny the motion for rehearing, vacate our earlier judgment,

withdraw our previous opinion, and issue this opinion in its place.
      Appellant, Jorge Venustiano Porras, attempts to appeal from the trial court’s

order denying appellant’s “motion for ‘relief from judgment to vacate judgment.’”

We dismiss the appeal.

      In 1999, appellant pleaded guilty to capital murder. In accordance with the

plea agreement, the trial court assessed punishment at life in prison. On August

23, 2013, appellant filed the present motion, asserting that the judgment and

sentence were void and requesting that the trial court “vacate defendant’s judgment

and sentence.” The trial court denied appellant’s motion and appellant filed a

notice of appeal.

      Appellant is confined in the Institutional Division of the Texas Department

of Criminal Justice as the result of a final felony conviction and seeks relief from

that confinement. The habeas corpus procedure set out in article 11.07 of the Code

of Criminal Procedure provides the exclusive remedy for felony post-conviction

relief in state court. See TEX. CODE CRIM. PROC. ANN. art. 11.07 (West Supp.

2013); see also Bd. of Pardons & Paroles v. Court of Appeals for Eighth Dist., 910
S.W.2d 481, 483 (Tex. Crim. App. 1995). Only the Court of Criminal Appeals has

jurisdiction in final post-conviction habeas corpus proceedings. See TEX. CODE

CRIM. PROC. ANN. art. 11.07; see also Bd. of Pardons & Paroles, 910 S.W.2d at

483. “There is no role for the courts of appeals in the procedure under article

11.07.” Howell v. State, No. 07-11-00103-CR, 2011 WL 1878643, at *1 (Tex.


                                         2
App.—Amarillo May 17, 2011, no pet.) (mem. op., not designated for publication)

(citations omitted).

      Accordingly, we dismiss this appeal for want of jurisdiction. See TEX. R.

APP. P. 43.2(f). We dismiss any pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Keyes, Higley, and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3